DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-11 directed to group II, non-elected without traverse.  Accordingly, claims 8-11 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Monika Rani on 02/26/2021.

The application has been amended as follows: 

In The	 Claims:
1. (Currently Amended) A tipping prevention unit mounted on an image forming apparatus having a wheel and for preventing tipping of the image forming apparatus, comprising: 
a main body portion of the tipping prevention unit; 

a second holding shaft protruding from the main body portion, the second holding shaft contacting the wheel of the image forming apparatus, 
wherein the second holding shaft is arranged at a position higher than the first holding shaft, 
an abutting shaft protruding from the main body portion, the abutting shaft abutting the image forming apparatus at a position higher than the first holding shaft and the second holding shaft; 
a contacting shaft protruding from the main body portion, the contacting shaft contacting a floor surface on which the image forming apparatus is placed, 

wherein respective central axes of the first holding shaft, abutting shaft, and contacting shaft form endpoints of an imaginary triangular area and the second holding shaft is located entirely within the triangular area;
wherein the first holding shaft, the second shaft, the abutting shaft, and the contacting shaft each have a proximal end connected to the main body and a free distal end.
wherein the first holding shaft and the second holding shaft regulate a rotation of the wheel by each coming into contact with the wheel, and 
wherein the first holding shaft, the second shaft, the abutting shaft, and the contacting shaft are [[all]] parallel with respect to each other.
…

Claims 8-11. (Cancelled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631